Winslow, J.
The claim on behalf of the church is (1) that the trustees never made any contract with Parsons, and hence that Parsons was not a principal contractor; and (2) that Leek was not its agent, so that valid service of the, notice of the plaintiff’s claim for lien could be made upon him. Both of these claims we regard as untenable.
*52It seems to be true that Parsons did not originally contract with the trustees, but the evidence abundantly shows that the trustees ratified the contract made by Leek. A corporation may ratify the unauthorized act of one claiming to act as its agent, as well as a natural person, and such ratification, when made with knowledge of the facts, operates as though previous authority had been given. Mechem, Agency, §§ 158, 167; Kickland v. Menasha Wooden Ware Co. 68 Wis. 34. We regard the acquiescence of the corporation and its trustees in the acts of Leek, and the subsequent approval thereof by partially paying for the improvements and accepting and using the building with full knowledge of the ■facts, as an effectual ratification of Leelds transactions with Parsons.
Nor can it be doubted that Leek was the agent of the; ■church in the matter of the rebuilding, within the meaning of sec. 3315, R. S. 1878, so that valid service of the subcontractor’s claim for a lien could be made upon him. Leek was not only the pastor of the church, but transacted the •entire business from start to finish, without objections from the church corporation or from the trustees individually. ■It was not necessary that he have a power of attorney in writing.
These considerations require a reversal of the judgment so far as the church is concerned. No personal liability on the part of Leek was shown, however, nor was he a trustee ■of the church; hence the judgment was right as to Leek.
By the Court.— That part of the judgment dismissing the •complaint as to Leek is affirmed, -without costs; that part of the judgment dismissing the complaint as to the trustees is reversed; and the action is remanded, with directions to enter judgment for a lien in accordance with the prayer of the ■complaint. • •